Case 8:20-cr-00162-SB Document 22 Filed 03/31/21 Page 1 of 3 Page ID #:74
       Case 8:20-cr-00162-SB Document 22 Filed 03/31/21 Page 2 of 3 Page ID #:75



1    involves a minor victim, or possession or use of a firearm or destructive

2    device or any other dangerous weapon, or a failure to register under 18

3    U.S.C. § 2250.

4          ‫܈‬     On motion by the Government [18 U.S.C. § 3142(f)(2)] in a case

5    allegedly involving a serious risk that the defendant will flee.

6          The Court concludes that the Government is entitled to a rebuttable

7    presumption that no condition or combination of conditions will reasonably

8    assure the defendant’s appearance as required and the safety or any person

9    or the community [18 U.S.C. § 3142(e)(2)].

10         The Court finds that no condition or combination of conditions will

11   reasonably assure:

12               ‫ ܈‬the appearance of the defendant as required.

13               ‫ ܈‬the safety of any person or the community.

14         The Court has considered the following:

15         (a) the nature and circumstances of the offense(s) charged, including

16         whether the offense is a crime of violence, a Federal crime of terrorism,

17         or involves a minor victim or a controlled substance, firearm, explosive,

18         or destructive device;

19         (b) the weight of evidence against the defendant;

20         (c) the history and characteristics of the defendant; and

21         (d) the nature and seriousness of the danger to any person or the

22         community.

23         See 18 U.S.C. § 3142(g) The Court also considered the Indictment.

24         The Court bases its conclusions on the following:

25         As to risk of non-appearance:

26               ‫܈‬      Unrebutted presumption.

27
28
                                             2
       Case 8:20-cr-00162-SB Document 22 Filed 03/31/21 Page 3 of 3 Page ID #:76



1                ‫܈‬     Indictment alleges possession with intent to distribute over

2    13 grams of methamphetamine and possession of a .45 caliber semi-

3    automatic handgun in further of that drug trafficking crime;

4                ‫܈‬     Indictment alleges that Defendant has sustained one prior

5    felony conviction for taking a vehicle without consent and two prior felony

6    convictions for felon in possession of a firearm.

7          As to danger to the community:

8                ց     Unrebutted presumption.

9                ց     Allegations in the Indictment, as set forth above.

10         It is therefore ORDERED that Defendant be detained until trial.
11   The defendant will be committed to the custody of the Attorney General
12   for confinement in a corrections facility separate, to the extent
13   practicable, from persons awaiting or serving sentences or being held in
14   custody pending appeal. The defendant will be afforded reasonable
15   opportunity for private consultation with counsel. On order of a Court
16   of the United States or on request of any attorney for the Government,
17   the person in charge of the corrections facility in which defendant is
18   confined will deliver the defendant to a United States Marshal for the
19   purpose of an appearance in connection with a court proceeding. See
20   18 U.S.C. § 3142(i).
21   Dated: March 31, 2021
22
23                                     PATRICIA DONAHUE
                                    _______________________________
24                                  PATRICIA DONAHUE
                                    UNITED STATES MAGISTRATE JUDGE
25
26
27
28
                                             3
